Citation Nr: 0000879	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for multiple sclerosis (MS) prior to May 31, 1997, on 
appeal from the initial grant of service connection.

2.  Entitlement to an effective date earlier than May 31, 
1997, for a combined schedular evaluation of 100 percent.

3.  Entitlement to an effective date earlier than May 31, 
1997, for the grant of special monthly compensation based on 
the need for aid and attendance.

(The issue of entitlement to a disability evaluation in 
excess of 20 percent between September 22, 1992, and November 
16, 1996, for a service-connected lower back disability is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
April 1956 and from July 1956 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issue of entitlement to a higher rating for multiple 
sclerosis was not certified to the Board as on appeal.  A 
February 1997 rating decision, in pertinent part, granted 
service connection for multiple sclerosis (MS), with 
assignment of a single 30 percent disability rating.  The 
veteran filed a timely notice of disagreement in March 1997 
and was provided a statement of the case (SOC) on this issue 
in August 1997.  Prior to issuance of the SOC, the RO 
promulgated a rating decision in August 1997, which, in part, 
assigned a 90 percent schedular rating for the veteran's MS 
by evaluating the manifestations of this disease under 
separate diagnostic codes for each affected body part or 
system.  The veteran was assigned a 50 percent disability 
rating for depression secondary to multiple sclerosis; a 50 
percent disability rating for abnormal visual evoked 
potentials to include bilateral diplopia and bilateral 
nystagmus secondary to multiple sclerosis; a 40 percent 
disability rating for numbness, tingling, and paresthesia-
type pains secondary to multiple sclerosis; and a 20 percent 
disability rating for urinary incontinence secondary to 
multiple sclerosis.  The combination of these ratings 
resulted in a 90 percent schedular evaluation for the 
veteran's MS.  38 C.F.R. § 4.25 (1999).  The separate ratings 
were assigned effective as of May 31, 1997.  

The August 1997 rating decision also granted a 60 percent 
evaluation for the veteran's back disorder, effective 
November 16, 1996.  Combined with the 90 percent evaluation 
for his MS, he was awarded a 100 percent combined schedular 
evaluation as of May 31, 1997.  Entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was granted from November 16, 1996, to May 30, 1997.  He was 
also awarded special monthly compensation based on the need 
for aid and attendance as of May 31, 1997.  

In an August 1997 statement, the veteran disagreed with the 
May 31, 1997, effective date for the combined schedular 
evaluation of 100 percent.  In his September 1997 substantive 
appeal, he stated that his "disabilities" precluded 
employment long before May 31, 1997, and he stated that he 
had lost his job in July 1992 as a result of his MS.  His 
statements as to his disability attributable specifically to 
MS can be liberally construed as a substantive appeal on the 
issue of entitlement to a higher rating for MS.  See 
38 C.F.R. § 20.202 (1999).  Since this was a timely appeal of 
this issue, the Board has determined that the claim of 
entitlement to a higher rating for MS is on appeal from the 
initial grant of service connection.

A subsequent rating decision of November 1998 reviewed the 
evidence of record and amended the August 1997 rating 
decision.  The separate ratings for depression, visual 
difficulties, and urinary incontinence secondary to multiple 
sclerosis were continued.  However, the separate rating 
assigned for numbness, tingling, and paresthesia-type pains 
secondary to multiple sclerosis was further broken down into 
a rating for each extremity.  A 30 percent disability rating 
was assigned for the left arm, and a 20 percent disability 
rating was assigned for the right arm.  The rating decision 
also granted a 100 percent disability rating for loss of use 
of both feet secondary to multiple sclerosis.  Each of the 
separate ratings for the symptoms of multiple sclerosis was 
assigned as of May 31, 1997.  Therefore, prior to May 31, 
1997, the veteran had a 30 percent schedular rating for MS, 
with a 100 percent schedular rating thereafter.

The August 1997 rating decision also denied entitlement to 
automobile and adaptive equipment or adaptive equipment only.  
The veteran perfected his appeal as to that issue.  However, 
during the pendency of this appeal, a July 1998 rating 
decision, in pertinent part, granted entitlement to 
automobile and adaptive equipment as of May 31, 1997.  The 
veteran has not indicated disagreement with that decision, 
and this issue is not before the Board.  Cf. Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue of the 
amount of compensation for a service-connected disability is 
a different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed by the veteran in order to initiate appellate review 
concerning the issue of compensation.)

In April 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  Prior to November 11, 1994, the veteran's psychiatric 
manifestations of multiple sclerosis consisted of mood 
disturbances such as depression and some memory difficulty, 
resulting in mild social and industrial impairment.

2.  From November 11, 1994, to May 30, 1997, the veteran's 
psychiatric manifestations of multiple sclerosis consisted of 
mood disturbances such as depression, low frustration 
tolerance, and aggressiveness, sleep impairment, decreased 
concentration, and some memory difficulty, resulting in 
definite social and industrial impairment.

3.  Prior to May 31, 1997, the veteran's visual disability 
secondary to multiple sclerosis was manifested by bilateral 
nystagmus and diplopia.

4.  The veteran is right-handed dominant; therefore, 
impairment of the right upper extremity is rated as the major 
arm, and impairment of the left upper extremity is rated as 
the minor arm.

5.  Prior to April 25, 1994, the veteran had incoordination 
of both upper extremities, some weakness, and tremoring of 
the left arm due to his multiple sclerosis, approximating a 
moderate level of impairment.

6.  From April 25, 1994, to May 30, 1997, the veteran has had 
incoordination of both upper extremities, some weakness, 
tremoring, spasticity, and decreased strength due to his 
multiple sclerosis, approximating a severe level of 
impairment.

7.  Prior to April 25, 1994, the veteran's left lower 
extremity disability attributable to MS was manifested by 
loss of coordination, some decreased sensation, full 
strength, no atrophy, and ability to ambulate, approximating 
most closely a moderately severe muscle disability.

8.  From April 25, 1994, to May 30, 1997, the veteran's left 
lower extremity disability attributable to MS was manifested 
by, in addition to the above, limited ability to ambulate and 
prominent symptoms of fatigue, requiring use of a wheelchair 
intermittently, approximating most closely a severe muscle 
disability.

9.  Prior to April 25, 1994, the veteran's right lower 
extremity disability attributable to MS was manifested by 
some numbness of the right foot, mild decreased vibratory 
sensation in the big toe, and difficulty with coordination of 
heel to shin, approximating most closely a moderate muscle 
disability.

10.  From April 25, 1994, to May 30, 1997, the veteran's 
right lower extremity disability attributable to MS was 
manifested by the above with prominent symptoms of fatigue 
requiring intermittent wheelchair use, approximating most 
closely a moderately severe level of muscle disability.

11.  The veteran's multiple sclerosis has resulted in 
occasional episodes of urinary and bowel incontinence with 
urinary frequency and urgency prior to May 31, 1997.

12.  The first medical evidence showing that the criteria for 
aid and attendance benefits were met was during the May and 
June 1997 VA physical examinations.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, and no 
higher, for depression secondary to multiple sclerosis were 
met as of September 22, 1992.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.27, 4.130, and 
4.132, Diagnostic Code 8018-9405 (1996).

2.  The criteria for a 30 percent disability rating, and no 
higher, for depression secondary to multiple sclerosis were 
met as from November 11, 1994, to May 30, 1997.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.27, 
4.130, and 4.132, Diagnostic Code 8018-9405 (1996); 38 C.F.R. 
§ 4.125, 4.126, and 4.130, Diagnostic Code 8018-9434 (1999).

3.  The criteria for a 10 percent disability rating, and no 
higher, for abnormal visual evoked potentials to include 
diplopia and bilateral diplopia and bilateral nystagmus 
secondary to multiple sclerosis were met from September 22, 
1992, to May 30, 1997.  38 C.F.R. § 4.1, 4.2, 4.3, 4.7, and 
4.84a, Diagnostic Code 6080 (1999).

4.  The criteria for a 10 percent disability rating, and no 
higher, for numbness, tingling, and paresthesia-type pains, 
left arm, secondary to multiple sclerosis were met as of 
September 22, 1992.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.120, 4.123, 
4.124, and 4.124a, Diagnostic Code 8517 (1999).

5.  The criteria for a 20 percent disability rating, and no 
higher, for numbness, tingling, and paresthesia-type pains, 
left arm, secondary to multiple sclerosis were met from 
April 25, 1994, to May 30, 1997.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.120, 
4.123, 4.124, and 4.124a, Diagnostic Code 8517 (1999). 

6.  The criteria for a 10 percent disability rating, and no 
higher, for numbness, tingling, and paresthesia-type pains, 
right arm, secondary to multiple sclerosis were met as of 
September 22, 1992.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.120, 4.123, 
4.124, and 4.124a, Diagnostic Code 8517 (1999).

7.  The criteria for a 20 percent disability rating, and no 
higher, for numbness, tingling, and paresthesia-type pains, 
right arm, secondary to multiple sclerosis were met from 
April 25, 1994, to May 30, 1997.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.120, 
4.123, 4.124, and 4.124a, Diagnostic Code 8517 (1999). 

8.  The criteria for a 20 percent disability rating, and no 
higher, for muscle disability of the left lower extremity 
secondary to multiple sclerosis were met as of September 22, 
1992.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.55, 4.56, 4.63, and 4.71a, Diagnostic Codes 
5167, 5284, 5310 (1999).

9.  The criteria for a 30 percent disability rating, and no 
higher, for muscle disability of the left lower extremity 
secondary to multiple sclerosis were met from April 25, 1994, 
to May 30, 1997.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.55, 4.56, 4.63, 4.71a, 
Diagnostic Codes 5167, 5284, 5310 (1999).

10.  The criteria for a 10 percent disability rating, and no 
higher, for muscle disability of the right lower extremity 
secondary to multiple sclerosis were met as of September 22, 
1992.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.55, 4.56, 4.63, and 4.71a, Diagnostic Codes 
5167, 5284, 5310 (1999).

11.  The criteria for a 20 percent disability rating, and no 
higher, for muscle disability of the right lower extremity 
secondary to multiple sclerosis were met from April 25, 1994, 
to May 30, 1997.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.55, 4.56, 4.63, and 4.71a, 
Diagnostic Codes 5167, 5284, 5310 (1999).

12.  The criteria for a 10 percent disability rating for 
urinary incontinence secondary to multiple sclerosis were met 
as of September 22, 1992.  38 C.F.R. § 4.115a, Diagnostic 
Codes 7512 and 7517 (1993); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 
and 4.115a, Diagnostic Code 7517 (1999).

13.  The criteria for a combined schedular evaluation of 100 
percent were not met prior to May 31, 1997.  38 U.S.C.A. 
§§ 1155 and 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o) 
(1999).

14.  The criteria for the grant of special monthly 
compensation based on the need for aid and attendance were 
not met prior to May 31, 1997.  38 U.S.C.A. §§ 1155 and 
5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o) and 3.401(a)(1) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In September 1992, the veteran filed a claim for service 
connection for MS.  His service medical records indicated 
that a colloidal gold curve was suggestive of MS.  However, 
diagnosis of MS was not definitively made until approximately 
1991 or 1992.  A VA examiner in 1996 concluded that the 
veteran had MS as far back as 1960, and service connection 
was granted for this condition in a February 1997 rating 
decision.  The extensive medical evidence of record 
documenting his disability due to MS will be discussed in 
chronological order.

The veteran's medical records from R.W. Sadlowski, M.D., and 
Hillsborough County Hospital Authority dated in 1983 and 1984 
showed complaints of hematospermia of uncertain etiology.  

The veteran's medical records from Tampa Bay Eye Associates 
and Bruce Anderson, O.D., dated from 1985 to 1988 showed 
treatment for problems with diplopia due to muscle weakness 
in the left eye.  The veteran was seeing "double" on left 
gaze with the left eye lagging from fixation.  The diplopia 
was binocular and horizontal in nature with some restriction 
of ocular movement to the left gaze on the left eye.  
Intraocular pressures were also elevated.  Visual field 
evaluation showed areas of probable visual field loss.  It 
was determined that he had positive evidence of glaucoma in 
the left eye with possible early changes in the right eye.  

In August 1988, the veteran underwent a sleep study at the 
University Community Hospital for evaluation of his 
complaints of daytime somnolence.  A letter from Daniel 
Schwartz, M.D., indicated that the sleep study revealed 
little evidence to suggest that the veteran's symptoms were 
due to a sleep disorder.  

The veteran's medical records from Alexander Sonkin, M.D., 
dated from 1989 to 1991 contained no information specifically 
concerning multiple sclerosis.  However, the veteran did 
complain of fatigue and anxiety in February 1991.  Also, his 
medical records from Florida Orthopedic Institute dated in 
1990 contained no information concerning multiple sclerosis.

The veteran's medical records from Frank Lane, M.D., dated in 
May and June 1991 showed that he was evaluated for complaints 
of weakness, fatigue, and dizziness.  Dr. Lane referred the 
veteran to Dr. Palay after magnetic resonance imaging (MRI) 
of the brain showed periventricular white matter infarcts and 
atrophic changes.  

A progress note from Howard Palay, M.D., dated in June 1991 
indicated that evoked potentials had recently been done.  
Visual evoked potentials were markedly abnormal bilaterally.  
Somatosensory evoked potentials were abnormal for the lower 
extremities and the right hand.  Brain stem auditory evoked 
potentials were poorly formed without definite abnormality.  
The general pattern was typical for MS.  The veteran's 
medical records from Tampa General Hospital concerning the 
evoked potentials were consistent with Dr. Palay's report.

Progress notes from Dr. Palay dated in July 1991 indicated 
that the veteran had probable multiple sclerosis.  
Examination showed partial left intranuclear ophthalmoplegia 
with gaze to the left.  There was slowness of the right 
adducting eye and few beats of nystagmus in the left 
adducting eye.  Gaze to the right was normal.  There was low 
amplitude vertical nystagmus on the up gaze.  Strength was 
5/5.  Finger tapping and heel to shin were performed better 
on the right than the left.  The veteran's gait was slightly 
ataxic with a tendency to fall to the left.  Romberg's test 
resulted in a fall toward the left.  Reflexes were 1+ and 
symmetric.  Vibration sense was decreased distally at the 
ankles bilaterally.  MRI of the brain showed multiple areas 
of abnormal signal in the periventricular regions, typical of 
multiple sclerosis and small infarcts.

A progress note from Dr. Palay dated in July 1991 indicated 
that a lumber puncture had recently been done.  The veteran 
complained of urinary urgency.  He also had some blood in the 
semen, which Dr. Palay stated was not related to MS.  The 
diagnosis was MS, and Dr. Palay recommended that the veteran 
not perform tasks that required a degree of balance.  The 
veteran's medical records from Memorial Hospital of Tampa 
dated in June 1991 showed that the lumbar puncture was 
performed, and he was again hospitalized in July 1991 for 
post lumbar puncture headaches.  The objective findings shown 
in these records were consistent with those reported by Dr. 
Palay.

In December 1991, Dr. Palay indicated that the veteran had no 
new neurological problems.  He continued to have slight 
changes in his balance, diplopia when fatigued, and some 
bladder urgency.  Examination showed partial intranuclear 
ophthalmoplegia, incomplete abduction of the left eye, and 
slow adduction of the right eye.  His speech was mildly 
dysarthric.  Coordination testing showed slight distal 
ataxia, more so on the left.  His gait was fairly steady, but 
he could just barely tandem walk.

A progress note from Dr. Palay dated in August 1992 indicated 
that the veteran had had increased problems since he was last 
seen in December 1991.  He had had numbness in the right 
ankle, decreased balance, shooting pain in the left arm when 
trying to sleep, tingling in the right hand, and diplopia 
when fatigued.  He was also having difficulty driving because 
he tended to veer off to the left.  He was taking medication 
for fatigue.  He had been laid off from work a few weeks 
earlier after having some falls due to balance problems.  
Upon examination, he appeared depressed.  There was 
incomplete intranuclear ophthalmoplegia when he looked to the 
left, with slow adduction of the right eye and nystagmus 
present in the left eye on gazing to the right.  There was a 
very slight dissociated nystagmus in the right eye.  Strength 
was 5/5.  Vibration sense was slightly decreased distally.  
His gait was steady, but he was not able to tandem walk and 
fell to the left.  He was able to perform finger tapping and 
finger to nose fairly well bilaterally.  There was a slight 
tremor on the left.  Foot tapping was performed much better 
on the right than the left.  Reflexes were 1+ and symmetric, 
except at the knees where the right knee jerk was brisker 
than the left.  Ankle jerks were absent.  Dr. Palay concluded 
that the veteran had had gradual progression of his MS 
symptoms within the last six months, and he showed evidence 
of slight worsening on examination with increased left-sided 
ataxia and slight worsening of extraocular movements.  

In September 1992, the veteran was evaluated by Paul Winters, 
M.D.  He complained of diplopia on left lateral gaze since 
the 1960s.  He indicated that a year earlier he had sought 
treatment due to persistent flu-like symptoms.  MRI showed 
areas of periventricular hyperdensity, which were interpreted 
as infarcts.  Evoked potentials were then conducted, which 
were abnormal.  A diagnosis of MS was rendered.  He was on 
medication for fatigue.  His status had generally 
deteriorated over the prior six months.  He had had increased 
difficulty with balance, numbness of the right arm and right 
foot, dragging the left leg, and intermittent diplopia on 
left lateral gaze.  He had fallen a number of times at work 
and had been laid off.  He also reported frequency of 
urination and some memory difficulty.  Upon examination, he 
had difficulty performing serial sevens and difficulty with 
past presidents.  He remembered three out of five objects at 
five minutes.  He had bilateral intranuclear 
ophthalmoplegias, with the left greater than the right.  
There was mild decrease in sensation to vibration at the big 
toes bilaterally.  Strength and tone were normal, with no 
atrophy.  He had difficulty with coordination of heel to shin 
and finger to nose bilaterally, with left greater than the 
right.  He had ataxic gait, and he could not perform tandem 
gait.  Romberg was positive on the left.  Reflexes were 
present and normal.  Dr. Winters concluded that the veteran's 
history was compatible with MS.  He was prescribed medication 
to give him more energy.  A diagnosis of glaucoma was also 
rendered.  

Although the veteran underwent VA physical examinations in 
November 1992, the severity of his MS symptoms, in 
particular, was not evaluated.  The Social Security 
Administration determined that the veteran was disabled from 
MS as of June 1992, and his benefits began in January 1993.  
Also, he was granted long-term disability benefits as of 
January 1993.

A letter from William Layden, M.D., dated in March 1993 
indicated that the veteran's visual acuity was 20/20 on the 
right and 20/25 on the left.  Intraocular pressures ranged 
from 14-17 on the right and 17-20 on the left.  Visual field 
testing showed a definite superior arcuate scotoma, more in 
the left eye than the right.  The diagnosis was chronic open 
angle glaucoma, apparently stable.

A progress note from Dr. Palay dated in July 1993 indicated 
that the veteran had had gradual worsening of his MS since 
his prior visit.  He was using a cane for assistance 
ambulating approximately 90 percent of the time.  He 
continued to have diplopia when tired, and he had also been 
diagnosed with glaucoma for which he was using eyedrops.  
Fatigue was a major problem for him.  He also admitted to 
some symptoms of depression.  He had been having problems 
with bladder dysfunction, as well as occasional episodes of 
fecal incontinence.  He had had bladder urgency and 
difficulty fully emptying his bladder.  Examination showed 
findings consistent with those discussed above, and Dr. Palay 
indicated that the veteran had had a gradual change in his MS 
over the past year.  

At his August 1993 hearing, the veteran testified as to MS 
symptoms that he had experienced during service and since.  
He indicated that he had had problems such as double vision, 
loss of balance, fatigue, joint pain, and slurred speech.

A letter from Dr. Palay dated in September 1993 indicated 
that the veteran's symptoms of MS were currently fatigue, 
diplopia, ataxic gait, and weakness and incoordination of the 
extremities, worse on the left than the right.  A letter from 
Robert Martinez, M.D., dated in January 1994 indicated that 
the veteran was totally disabled from MS, and MRI of the 
brain showed findings consistent with MS.  

An undated statement from the veteran's daughter submitted by 
the veteran in March 1994 indicated that he had always 
exhibited exhaustion, slurred speech, "droopy" eyes, and 
forgetfulness.  Over the prior year, she had observed a 
steady deterioration in the veteran's capabilities, and he 
now had difficulty maintaining his equilibrium without a 
cane.  

A letter from Dr. Palay dated April 25, 1994, indicated that 
the veteran had ataxia that limited his ability to ambulate.  
He had prominent symptoms of fatigue.  He needed to use a 
wheelchair intermittently.  When he needed to use a 
wheelchair, he had too much fatigue and incoordination of the 
arms, and he could not, therefore, use a standard wheelchair.  

A progress note from Dr. Palay dated in July 1994 indicated 
that the veteran was having problems with intermittent severe 
fatigue, which varied on a daily basis.  On a good day, he 
could ambulate 100 yards, but he had considerable difficulty 
ambulating on other days.  He had had some spastic jerking of 
the legs.  His wife reported some progressive memory loss.  
Examination showed disassociated nystagmus on gaze to the 
left, more in the left eye.  He had incoordination of all 
four extremities.  He was able to walk unassisted, but with 
mild ataxia.  It was noted that the veteran should see a 
urologist due to episodes of urinary incontinence.  A 
progress note from Dr. Palay dated November 11, 1994, 
indicated that the veteran was having behavioral problems.  
He had low frustration tolerance, and he became aggressive 
and upset over minor issues.  There had been a lot of tension 
in his marriage.  He appeared depressed upon examination. 

A progress note from Dr. Palay dated in January 1995 
indicated that the veteran was responding well to use of 
Paxil, and he had better control of his temper.  The 
veteran's wife stated that he was, in general, happier than 
previously.  The veteran was able to ambulate in the house 
when at home.  He sometimes used a cane or held onto 
furniture.  Otherwise, he generally used a wheelchair when 
leaving the house.  He had not seen a urologist, and Dr. 
Palay stressed the importance of a urological evaluation for 
patients with MS.  Upon examination, the veteran appeared 
less depressed.  It was noted that the veteran had had only 
slow progression of his MS symptoms over the prior two years.  
The veteran also complained of difficulty sleeping and some 
nightmares.

A letter from Dr. Layden dated in April 1995 indicated that 
the veteran's visual acuity was 20/20 on the right and 20/30 
on the left.  He was still using eyedrops for increased 
intraocular pressure.  He had increased visual field loss in 
the left eye in particular, but also in the right eye.  
Diagnoses were progression of visual field based upon 
glaucoma status and increased disability from multiple 
sclerosis.  Dr. Layden noted that the veteran was seeing Dr. 
Drucker for diplopia due to MS.  Dr. Layden did not feel that 
the veteran's increased visual field loss was due to MS, but 
was rather due to the local phenomena of cupping and notching 
of the optic nerve.  

A letter from Mitchell Drucker, M.D., dated in April 1995 
indicated that the veteran had diplopia that was exacerbated 
by anxiety and exercise.  His visual acuity was 20/25 on the 
right and 20/30 on the left without correction.  He had 
minimal right internuclear ophthalmoplegia and nystagmus on 
left gaze.  Diagnoses included glaucoma, multiple sclerosis, 
and ptosis of the left eye.  Dr. Drucker concluded that the 
veteran's visual field defect was most likely secondary to 
glaucoma, but could be related to previous episodes of optic 
neuritis.  Dr. Drucker also concluded that the veteran did 
not have diplopia, but had oscillopsia on left gaze secondary 
to nystagmus.  It was noted that the veteran was currently in 
a wheelchair. 

In May 1995, the veteran was evaluated by Stephen Szabo, 
M.D., for depression related to multiple sclerosis.  The 
veteran complained of irritability and a sense of losing 
direction in his life.  Although he was not feeling helpless 
or hopeless, his symptoms had worsened since an April 1993 
accident in which he was "blind-sided by reckless youths."  
The veteran also indicated that his symptoms had worsened 
since he was in a wheelchair and unable to participate in 
boating or other sports.  He was also no longer able to 
drive.  The veteran had been taking psychiatric medications 
for the past two months, as well as medication to help him 
sleep.  Mental status examination showed lowered mood, but 
the veteran was not suicidal, and there were no signs of 
psychosis.  The diagnosis was depression, not otherwise 
specified, and potential for organic affective disorder or 
post-traumatic stress disorder, which could not be ruled out.  

A VA physical therapy consultation report dated in February 
1996 indicated that the veteran had lower extremity 
incoordination.  He came to the clinic in a wheelchair, but 
he could walk short distances (i.e., 150 feet) with intervals 
of rest.  Examination showed muscle strength in the lower 
extremities was 3/5.  The veteran was instructed on 
strengthening and coordination exercises.

A letter from Dr. Layden dated in April 1996 indicated that 
the veteran had had surgery for glaucoma in January 1996 due 
to uncontrolled pressure, visual field loss, and optic nerve 
damage in the left eye.  It was noted that the latest visual 
field tests showed superior loss of visual field in the left 
eye secondary to severe glaucoma.  When last seen in April 
1996, the veteran's visual acuity was 20/20 in the right eye 
and 20/40 in the left eye.  

At a hearing before another Member of the Board in April 
1996, the veteran testified that he was in pain most of the 
time and had difficulty sitting for prolonged periods.  He 
was unable to tell whether the pain was due to his MS or his 
service-connected back condition.  He testified that he had 
fatigue, slurred speech, loss of balance, weakness in the 
limbs, and occasional urinary incontinence.  He stated that 
the double vision never went away, but he had "bouts" of 
the other symptoms.  He used a wheelchair most of the time 
when he went out, and he no longer drove a car.  His wife 
also testified that he got confused sometimes.  His wife read 
a statement into the record that she wrote for the veteran 
since he had difficulty writing.  She stated that he had 
difficulty concentrating and was suffering some memory loss.  
The veteran indicated that since diagnosis of MS in 1991, he 
had gone from walking on the job to a cane to a wheelchair 
due to loss of balance and numbness in the right leg.  He had 
difficulty sleeping, as well as sitting, standing, or laying 
down for prolonged periods.  He had had bouts of incontinence 
of both the bowel and bladder.  He also had body pain, double 
vision, fatigue, and speech difficulties.  He spent most of 
his days going to the doctors, resting, or sleeping.  

Physical therapy progress notes from the VA Medical Center 
dated in July 1996 indicated that the veteran had full range 
of motion of the upper extremities.  Strength was 4/5 on the 
right and 3/5 on the left for the upper extremities.  
Strength was 3/5 for the lower extremities.  The veteran had 
numbness of the left ankle, left calf, and left hand.  
Coordination testing showed decreased fine motor skills, left 
worse than right, and decreased accuracy.  The veteran's 
muscle tremors increased with intentional movements.  It was 
noted that the veteran ambulated within the house using a 
cane, and he used a wheelchair outside the home.  

In November 1996, the veteran underwent VA physical 
examinations.  He reported progression of his MS symptoms.  
He stated that he had difficulty walking and was using a 
wheelchair for ambulation outside the home.  He also had 
difficulty with diplopia.  He had no specific complaints of 
numbness.  The neurological examination showed that he was 
alert and oriented.  Recent and remote memory, as well as 
language, were intact.  He had some minor visual changes due 
to glaucoma.  Motor strength was 4/4 bilaterally in the upper 
and lower extremities.  He had some mild give away weakness.  
The tone was normal, with no atrophy.  There was decreased 
sensation in the right lower extremity that was not 
consistent with any dermatome distribution.  Coordination 
testing was slow, but intact bilaterally.  He did have an 
essential tremor and left upper extremity drift.  Deep tendon 
reflexes were hyporeflexic and equal, with loss of Achilles 
reflex.  The neurological examiner stated that the veteran 
did not have psychiatric manifestations.  The examiner felt 
that the veteran's difficulty walking, and the reason he was 
wheelchair-bound, was most likely secondary to MS, as opposed 
to his back condition.  However, the low back pain with 
radiation down the right leg to the ankle was most likely 
secondary to the degenerative disc disease.

The orthopedic examiner stated that the veteran's activities 
of daily living were severely decreased due to his problems.  
He had the ability to ambulate, but he used a wheelchair for 
almost all activities due to weakness and instability.  The 
veteran was able to rise from the wheelchair and walk into 
the examining room, but he was very weak and shaky and needed 
support to get there.  He had good strength in the upper 
extremities, but they were spastic.  He could not maintain 
his strength for any period of time.  He was unable to 
sustain muscle contractions in the lower extremities for any 
period of time.  Diagnoses included MS that affected the 
veteran severely in his daily living, and the examiner felt 
that the majority of the veteran's problems were due to MS 
that was severe in nature.  

A February 1997 rating decision, inter alia, granted service 
connection for MS, with assignment of a 30 percent disability 
rating.  In his notice of disagreement, the veteran stated 
that his MS had progressed to the point that it affected his 
ability to care for himself.  He stated that his left hand 
shook all the time, and he could not navigate his wheelchair.  
He was unable to hold something without dropping it.  He had 
constant pain and body aches.  He could not stand for more 
than a few seconds due to loss of balance.  He used his cane 
for any short distance and his wheelchair otherwise.  He 
stated that his MS also affected his mind, in that he was 
forgetful and had difficulty concentrating and comprehending.  
He had decreased attention span and easily became frustrated, 
angry, and confused.  He indicated that he continued to have 
blurred and double vision.  He had difficulty reading and 
watching television, and he could not drive.  His speech was 
slurred, which was also frustrating for him.  He stated that 
he had lost his job in July 1992 due to MS.  His wife was now 
his caregiver, and she focused on his needs, including 
bathing, preparing his meals, and driving him to doctors' 
appointments.  She had quit working outside the home to 
address his needs.  

The veteran submitted his VA medical records for treatment 
between May 1994 and November 1996.  These records showed 
treatment for symptoms of MS, with objective findings 
consistent with those discussed above.  In July 1996, the 
veteran reported no loss of bowel control, but mild urinary 
incontinence.  He was able to stand and walk short distances 
only.  A consultation report from Rehabilitation Medicine 
Service dated in September 1996 showed that muscle strength 
was 3+/5 bilaterally for hip flexion, adduction, and 
abduction; knee extension and flexion; and ankle plantar 
flexion and dorsiflexion.  Hip extension was 4/5 on the left 
and 4-/5 on the right.  A brief note in October 1996 said the 
veteran had lost 40 percent of the strength in his left leg 
and 50 percent of the strength in his right leg.  It was also 
noted in October 1996 that recent memory was impaired.

In May and June 1997, the veteran underwent additional VA 
physical examinations.  The aid and attendance examination 
report indicated that the veteran had significant visual 
disability, with blurred vision and double vision in both 
eyes, particularly the left, which had the most visual field 
impairment.  He also complained of significant loss of 
balance and significant spasticity, especially of the left 
leg.  He had some function of the upper extremities, but he 
had significant left hand spasticity.  He was able to feed 
himself, fasten his clothes, bathe, and shave with some 
assistance.  He had significant deficits of the lower 
extremities with weightbearing and balance.  He had very 
pronounced spasticity of the left lower extremity.  The 
examiner noted that the veteran did have difficulty 
protecting himself from the basic hazards of his daily 
environment.  He had had accidents involving burns, and his 
wife reported that he fell off a barge due to his inability 
to balance.  He had also had multiple falls off his 
wheelchair, resulting in numerous contusions and injuries.  
He was able to walk without the assistance of another person 
only for very short distances (i.e., several yards) and only 
with the assistance of a cane or a wheelchair.  He usually 
stayed at home and only left home to go to medical 
appointments.  The examiner stated that the veteran was 
unable to manage important affairs relating to his life.  He 
had significant memory loss, and his wife had power of 
attorney over his affairs.  The examiner also noted that the 
veteran had depression secondary to MS and its complications, 
which appeared relatively well controlled.  

During the VA visual examination, the veteran reported that 
Dr. Drucker had told him that he had had an episode of optic 
neuritis four years earlier.  He indicated that the visual 
field defect in the left eye had been stable for the last 
four years.  He complained of diplopia on left gaze that was 
variable.  He also described visual field defect in the left 
supranasal visual field.  The veteran also indicated that he 
had glaucoma, with trabeculectomies performed in each eye.  
Examination of the right eye showed corrected visual acuity 
of 20/30 near and 20/25 at a distance.  Corrected visual 
acuity in the left eye was 20/50 near and 20/40 at a 
distance.  There was mild limitation of abduction of the left 
eye, with full motility of the right eye.  On left gaze, the 
veteran experienced bilateral nystagmus of small amplitude.  
At the Goldmann parameter, the veteran's eyes were examined, 
and it was found that he experienced diplopia on the left 
gaze greater than 30 degrees.  There was a superior 
conjunctival bleb in each eye indicative of prior glaucoma 
surgery.  The iris of each eye had a peripheral iridotomy, 
and the lenses had approximately 1+ nuclear sclerosis in 
each.  There was mild pylar to the optic nerve head in each 
eye.  Goldmann visual fields showed mild to moderate 
constriction of the visual field of the right eye and 
absolute left superonasal visual field defect in the left eye 
that extended close to fixation.  

The visual examiner concluded that the veteran's physical 
findings and visual field results were consistent with MS and 
optic neuritis.  He also had glaucoma, which was currently 
stable.  His complaints of diplopia on left gaze were 
variable and consistent with MS.  The visual field defect was 
consistent with a prior episode of optic neuritis.  Since the 
visual field defect extended close to fixation of the left 
eye, it was likely that it would significantly affect the 
veteran's left eye vision.

During the VA psychiatric examination, the veteran reported 
feeling depressed, tired most of the time, and hopeless.  He 
had decreased appetite, impaired sleep, and feelings of guilt 
because he could not help his wife.  He had decreased 
concentration and changes in mood secondary to frustration 
from his illness, with occasional increased agitation.  He 
indicated that he had had these symptoms for the past 4-5 
years.  He denied any hallucinations, delusions, or paranoia.  
Although he had thought of suicide, he did not currently 
report this or previously attempt it.  He reported no 
symptoms of anxiety, mania, or psychosis.  He remained 
married to his wife of 22 years.  His hobbies included 
boating and fishing, which he was no longer able to do 
secondary to his illness and which he felt he would never be 
able to do again.  The veteran's typical day involved 
activities such as reading the paper, walking a little bit 
with his cane, eating, and taking naps due to fatigue.  His 
inability to do many things because of his MS had 
significantly contributed to his feelings of depression, 
hopelessness, and worthlessness.  

Upon examination, the veteran showed evidence of psychomotor 
retardation.  He was pleasant and cooperative, but had poor 
eye contact.  His speech was soft, but productive and goal 
directed.  His mood was described as depressed, and affect 
was congruent with depression.  He was alert and oriented and 
appeared cognitively intact.  The diagnosis was depression 
secondary to multiple sclerosis.  A Global Assessment of 
Functioning (GAF) score of 60 was assigned. 

During the VA neurological examination, the veteran had 
multiple complaints of MS symptoms.  It was noted that he 
could ambulate for small distances inside the house, but he 
used a wheelchair outside the house.  He reported new 
difficulties with his bowel and bladder.  He had urgency, 
frequency, and some episodes of incontinence.  He also had 
numbness, tingling, and paresthesia-type pains scattered 
throughout the body and not following the distribution of any 
nerve pattern, which was typical for MS.  He complained of 
difficulties with the activities of daily living due to 
increased spasticity, especially on the left side of the 
body.  

Upon examination, the veteran had mild dysarthria.  Recent 
and remote memory were intact.  He had minor decrease in 
visual acuity due to glaucoma.  He had very mild upbeat 
nystagmus with upward gaze.  During the motor examination, 
the veteran was able to give full extremity strength with 
great encouragement.  It was difficult for him to give full 
strength on the left side due to increased spasticity.  He 
was very spastic during muscle testing and during gait.  He 
had left upper extremity drift, and tone was increased on the 
left as compared to the right.  There was no atrophy.  He had 
decreased sensation, inconsistent with a specific nerve 
distribution.  Coordination was decreased on the left as 
compared to the right due to spasticity.  The veteran also 
had an essential tremor.  Deep tendon reflexes were 
hyperactive on the left as compared to the right, and his 
gait was spastic.  The examiner stated that the veteran had 
had increased disability since the prior examination in 
November 1996, with even more spasticity on the left.  
Although his muscle strength was still fairly good, the 
increased spasticity was causing problems with activities of 
daily living.  It was also noted that he was having increased 
dysarthria with moderate communication difficulties.  

An August 1997 rating decision, inter alia, assigned a 90 
percent schedular rating for the veteran's MS by evaluating 
the manifestations of this disease under separate diagnostic 
codes for each affected body part or system.  The veteran was 
assigned a 50 percent disability rating for depression 
secondary to multiple sclerosis; a 50 percent disability 
rating for abnormal visual evoked potentials to include 
diplopia and bilateral diplopia and bilateral nystagmus 
secondary to multiple sclerosis; a 40 percent disability 
rating for numbness, tingling, and paresthesia-type pains 
secondary to multiple sclerosis; and a 20 percent disability 
rating for urinary incontinence secondary to multiple 
sclerosis.  The combination of these ratings resulted in a 90 
percent schedular evaluation for the veteran's MS.  38 C.F.R. 
§ 4.25 (1999).  The separate ratings were assigned effective 
as of May 31, 1997.  He was also granted a 60 percent 
evaluation for his service-connected back disorder, effective 
November 16, 1996.  Combined with the 90 percent evaluation 
for his MS, he was awarded a 100 percent combined schedular 
evaluation as of May 31, 1997.  Entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was granted from November 16, 1996, to May 30, 1997.  He was 
also awarded special monthly compensation based on the need 
for aid and attendance as of May 31, 1997.  

The veteran has appealed the assignment of a combined 
schedular evaluation of 100 percent with a May 1997 effective 
date.  He argues that he filed this claim in 1992 and that he 
was disabled due to MS as of July 1992.  He maintains that he 
required the assistance of another person long before May 
1997, as early as July 1992 if not prior to that date.  

In August 1999, the veteran had a hearing on the issues of 
entitlement to earlier effective dates for the combined 
schedular evaluation of 100 percent and the award of aid and 
attendance benefits.  He stated that he was last employed in 
July 1992 and that he left his job due to MS.  He stated that 
he was first issued a wheelchair from the VA Medical Center 
in 1994, and he then received an electric wheelchair in 1998.  
He stated that he required the assistance of another person 
with bathing, dressing, and preparing food.  His house had 
been modified for handicapped use.  The veteran argued that 
the effective date of the award of a 100 percent combined 
schedular evaluation should be the date of his claim in 
September 1992.  His representative stated that the award of 
aid and attendance benefits should be as of November 1996, 
which was the date a VA examination showed entitlement to 
those benefits, if not earlier.  The veteran's wife testified 
that she had been assisting him with his personal grooming 
since 1992.  

In the written argument to the Board, the veteran's 
representative stated that the separate disability ratings 
granted in the 1997 rating decision should be effective as of 
date of claim in September 1992 since the veteran was totally 
disabled at that time.  It was argued that the medical 
evidence showed progressive deterioration in the veteran's MS 
symptoms.  The disease had progressed to the point in 1994 
that he was provided a wheelchair and that a 100 percent 
disability rating was therefore warranted at that time due to 
loss of use of feet resulting from ataxia, fatigue, and 
spasticity.  It was maintained that the criteria for special 
monthly compensation due to aid and attendance were also met 
as of April 1994.  The veteran's representative argued that 
staged ratings were appropriate in this case to reflect the 
progressive worsening documented in the medical records.  


II.  Legal Analysis

The veteran's claim for an earlier effective date for the 
combined schedular evaluation of 100 percent encompasses both 
his back and MS disorders, since these conditions were the 
basis for that rating.  In a separate decision, the Board has 
denied entitlement to a disability rating in excess of 20 
percent for his back condition prior to November 16, 1996.  
Therefore, in this decision, the Board will determine whether 
the veteran was entitled to a disability rating higher than 
30 percent for MS prior to May 31, 1997.  If any higher 
ratings(s) granted, in combination with the 20 percent 
disability rating in effect for his back condition prior to 
that date, would result in a combined schedular evaluation of 
100 percent, then his claim for an earlier effective date for 
the combined evaluation of 100 percent is, in effect, moot.  
If the Board is unable to grant a higher rating for MS, such 
that his combined schedular evaluation would not equal 100 
percent, then the Board will consider whether an earlier 
effective date can be granted based on regulations governing 
the assignment of effective dates.

A.  Higher rating for multiple sclerosis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his MS.  Therefore, his claim continues to be well 
grounded as long as the rating schedule provides a higher 
rating for the service-connected condition.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

The RO provided the veteran appropriate VA examinations.  
Although the veteran has received extensive treatment for his 
MS, there is no indication of additional medical records that 
the RO did not obtain.  Sufficient evidence is of record to 
properly evaluate his service-connected disability.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

The veteran has disagreed with the original disability rating 
assigned for his MS.  There is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC provided to the veteran identified the issue on 
appeal as evaluation of the service-connected MS.  The August 
1997 SOC indicated that all the evidence of record at the 
time of the February 1997 rating decision was considered in 
assigning the original disability rating for the veteran's 
MS.  The RO did not limit its consideration to only the 
recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  

The Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
multiple sclerosis.  At this point, however, there is no 
issue before the Board as to any rating assigned from May 31, 
1997, since the assignment of a 100 percent schedular 
evaluation as of that date was a complete grant of the 
benefits sought on appeal.  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1999).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, if 
a veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

As discussed above, the August 1997 rating decision, in 
pertinent part, determined that the veteran had separate and 
distinct residuals from his multiple sclerosis, and he was 
assigned separate evaluations for the various symptoms of 
this disease.  As the veteran had perfected his appeal as to 
entitlement to a higher rating for his service-connected MS, 
the Board will address whether he was entitled to higher 
disability ratings for any identified symptoms of this 
disease, including whether he should have been assigned 
separate ratings prior to May 31, 1997.  The issue of the 
evaluations to be assigned all identifiable symptoms of his 
MS is part of the claim for a higher rating before the Board, 
regardless of the fact that his symptoms were initially rated 
under a single diagnostic code.  

Multiple sclerosis is a disease of the central nervous 
system, and typical symptoms include visual loss, diplopia, 
nystagmus, dysarthria, weakness, paresthesias, bladder 
abnormalities, and mood alterations.  Stedman's Medical 
Dictionary at 1583 (26th ed. 1995).  The symptoms clinically 
show periods of exacerbations and remissions.  Id.  

Diagnostic Code 8018 for multiple sclerosis provides a 
minimum disability rating of 30 percent.  For the minimum 
rating, there must be ascertainable residuals.  See 38 C.F.R. 
§ 4.124a, NOTE (1999).  As to residuals not capable of 
objective verification (i.e., fatigue, dizziness), they will 
be accepted when consistent with the disease and not more 
likely attributable to other disease.  Id.  When ratings in 
excess of the prescribed minimum ratings are assigned, the 
diagnostic codes utilized as bases of evaluation must be 
cited.  Id.

With neurological disorders such as MS, resulting disability 
may be rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  38 C.F.R. 
§ 4.124a (1999).  Of special consideration are any psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate body system of the rating 
schedule.  Id.  With partial loss of use of one or more 
extremities from neurological lesions, ratings are assigned 
by comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  Id.  

In the present case, the veteran was originally rated at the 
minimum 30 percent evaluation for multiple sclerosis, without 
separate evaluations for the various manifestations of this 
disease.  However, subsequent to the original grant of 
service connection, all of the residual disabilities 
resulting from his multiple sclerosis have been separately 
rated under the applicable diagnostic codes, as discussed 
above.  The pertinent question in this case is whether those 
identified manifestations of MS were, in combination, more 
than 30 percent disabling prior to May 31, 1997.  In order to 
address that question, the Board must consider each of the 
recognized manifestations and what rating might have been 
assigned prior to May 31, 1997.

As discussed above, the veteran was assigned a 100 percent 
combined schedular evaluation as of May 31, 1997.  Therefore, 
the Board will focus on the evidence prior to May 31, 1997, 
in determining whether he was entitled to a higher rating for 
MS.  This determination must be made according to the 
regulations in effect prior to May 31, 1997.

1.  Psychiatric manifestations due to multiple sclerosis

The veteran was assigned a 50 percent disability rating for 
depression secondary to multiple sclerosis under Diagnostic 
Code 8018-9434 as of May 31, 1997.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (1999).  The hyphenated diagnostic code in 
this case indicates that multiple sclerosis under Diagnostic 
Code 8018 is the service-connected disorder, and depression 
under Diagnostic Code 9434 is a residual condition.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
mental disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 
1996).  This amendment was effective November 7, 1996.  In 
addition to modified rating criteria, the amendment provided 
that the diagnoses and classification of mental disorders be 
in accordance with DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a higher rating from November 7, 1996, under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  For any date prior to November 7, 
1996, the Board cannot apply the revised regulations.

Under the revised regulations, Diagnostic Code 9434 is 
applicable to major depressive disorder.  38 C.F.R. § 4.130 
(1999).  Under the prior rating criteria, it would have been 
appropriate to evaluate the veteran's psychiatric 
manifestations of MS under Diagnostic Code 9405 for dysthymic 
disorder; adjustment disorder with depressed mood; or major 
depression without melancholia.  There is no evidence of 
psychotic diagnoses in the record, and evaluation under 
diagnostic codes applicable to psychotic disorders would not 
have been appropriate.

The RO only considered the new regulations in the August 1997 
rating decision that assigned a separate rating for the 
veteran's depression, and the August 1997 SOC failed to 
include the old rating criteria.  Therefore, the veteran and 
his representative were not given notice of the old 
regulations and did not have an opportunity to submit 
evidence and argument related to the old regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  However, a remand 
is not necessary in this case because this decision is 
favorable to the veteran and no prejudice results to him by 
the Board's consideration of the old rating criteria.

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9405 provided a 10 
percent disability rating where there was less than the 
criteria for a 30 percent rating, with "emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment."  38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).  A 30 percent disability rating was warranted 
where there was "[d]efinite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people . . . . psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment."  Id.  A 50 percent disability was warranted 
where the "[a]bility to establish or maintain effective or 
favorable relationships with people is considerably impaired 
. . . [due to] psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment."  Id.

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  
The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c) 
(West 1991).

A 70 percent disability rating was warranted when the 
disorder severely impaired the ability to establish and 
maintain effective or favorable relationships with people, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  A 100 percent disability rating 
could be assigned (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the three criteria for a 100 percent disability 
rating was an independent basis for grant a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 10 percent disability rating is 
provided for:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

The criteria for a 30 percent disability rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).


a.  Rating from September 1992 to November 1994

Under the regulations in effect prior to November 7, 1996, 
the Board concludes that the criteria for a 10 percent 
disability rating were met as of date of claim in September 
1992.  The earliest medical evidence showing complaints of 
depression was from Dr. Palay and was dated in August 1992.  
Between that date and November 1994, the medical evidence 
showed objective findings of some memory difficulty and 
symptoms of depression.  

However, there is no objective evidence from which the Board 
could conclude that the veteran's level of impairment was 
definite between September 1992 and November 1994.  There was 
no evidence showing a moderately large degree of impairment.  
The veteran's only complaints were of depression, but he did 
not seek psychiatric treatment, nor was he prescribed 
psychiatric medications.  He raised no complaints concerning 
his ability to establish and maintain effective and wholesome 
relationships with people.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, for the reasons 
discussed above, the objective medical evidence did not 
create a reasonable doubt regarding the level of his 
psychiatric disability prior to November 1994.  When the 
veteran sought treatment from Dr. Palay on November 11, 1994, 
he raised complaints not previously shown by the prior 
medical evidence (i.e., low frustration tolerance, 
aggressiveness).  

Accordingly, under the rating criteria in effect prior to 
November 1994, the evidence supports assignment of a 10 
percent disability rating for depression due to multiple 
sclerosis from September 22, 1992, the date service 
connection was established for multiple sclerosis.  The 10 
percent disability rating granted in this decision will be 
combined with the veteran's other disability ratings to 
arrive at his combined schedular evaluation.  See 38 C.F.R. 
§ 4.25 (1999).


b.  Rating from November 1994

As of November 11, 1994, it is clear that the veteran 
experienced an increase in disability.  As of that date, he 
complained of increased behavior problems such as low 
frustration tolerance and aggressiveness.  His symptoms were 
sufficient to warrant prescription of psychiatric medication.  
The veteran later stated in 1995 that his psychiatric 
symptoms had worsened after he began using a wheelchair 
(i.e., in April 1994), and that statement was consistent with 
his reported complaints in 1994.  His symptoms increased 
enough to warrant referral to a psychiatrist in May 1995.  
The Board therefore concludes that the criteria for a 30 
percent disability rating were met as of November 11, 1994.

However, there is no evidence from which the Board could 
conclude that the veteran's symptoms were considerable 
between November 1994 and May 1997.  He did not receive 
regular psychiatric treatment, and his symptoms were 
apparently transient, in that it was noted during the 
November 1996 VA examination that he did not have psychiatric 
manifestations from MS.  There is also no evidence of 
considerable impairment in the veteran's ability to establish 
and maintain effective relationships with people due to his 
psychiatric symptoms.  He remained able to maintain a long-
term relationship with his wife despite his psychiatric 
symptoms.  He was consistently pleasant and cooperative 
during his VA physical evaluations.  There is also no 
evidence of considerable industrial impairment due to the 
veteran's psychiatric symptoms.  Although it is true that he 
became disabled in 1992 as a result of his MS, there is no 
evidence indicating that that was due to psychiatric 
manifestations of this disease, and the veteran has not 
argued such.

The only evidence between the effective date of the revised 
rating criteria (November 7, 1996) and May 31, 1997, (the 
date as of which the veteran was assigned a combined 
schedular evaluation of 100 percent) consists of VA 
examination reports and outpatient treatment records.  None 
of this medical evidence showed complaints of or treatment 
for psychiatric manifestations of MS.  Therefore, there is no 
objective evidence to evaluate the severity of his 
psychiatric manifestations under the revised rating criteria.  
Although the medical evidence prior to November 1996 did show 
impaired speech and memory and disturbances of motivation and 
mood, the revised rating criteria cannot be applied prior to 
the effective date.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, for the reasons 
discussed above, the objective medical evidence does not 
create a reasonable doubt regarding the level of his 
psychiatric disability between November 1994 and May 1997.  
The VA psychiatric examination in May 1997 showed increased 
psychiatric symptomatology not shown in the prior medical 
evidence (i.e., hopelessness, mood swings, decreased 
appetite, feelings of guilt, psychomotor retardation).  
Therefore, it was appropriate that the RO assign a higher 
disability rating as of the date the medical evidence showed 
increased disability.  See Fenderson; 38 C.F.R. § 3.400(o) 
(1999).

In this case, the old rating criteria is more beneficial to 
the veteran, in that there is no medical evidence between the 
effective date of the revised criteria in November 1996 and 
the assignment of a 100 percent schedular evaluation in May 
1997 which the Board could evaluate under the revised 
criteria.  In accordance with the above discussion, the 
evidence supports assignment of a 30 percent disability 
rating for depression due to multiple sclerosis from November 
11, 1994, until May 31, 1997.  The 30 percent disability 
rating for the veteran's psychiatric manifestations of 
multiple sclerosis is effective from November 11, 1994, the 
date as of which the medical evidence showed increased 
complaints.  The 30 percent disability rating granted in this 
decision will be combined with the veteran's other disability 
ratings to arrive at his combined schedular evaluation.  See 
38 C.F.R. § 4.25 (1999).

2.  Visual manifestations due to multiple sclerosis

The veteran was assigned a 50 percent disability rating for 
abnormal visual evoked potentials to include bilateral 
diplopia and bilateral nystagmus secondary to multiple 
sclerosis under Diagnostic Code 6080 as of May 31, 1997.  As 
the above definition of multiple sclerosis indicates, 
symptoms of this disease of the central nervous system 
include visual loss, diplopia, and nystagmus.  The RO has 
determined that the veteran's bilateral diplopia and 
bilateral nystagmus are secondary to his MS.  The veteran 
also has glaucoma, which is characterized, in part, by 
increased intraocular pressure and atrophy of the optic 
nerve, which produces defects in the field of vision.  See 
Stedman's at 723.  Moreover, there are medical opinions of 
record indicating that the veteran's impairment of visual 
fields is not due to MS, but to glaucoma.  See April 1995 
letter from Dr. Layden, April 1995 letter from Dr. Drucker, 
and May 1997 VA examination report.  However, since the RO 
has rated the veteran's disability under a diagnostic code 
for impairment of field vision, the Board will consider 
whether a higher rating can be assigned on that basis.

Under Diagnostic Code 6080 for impairment of field vision, a 
compensable disability rating (10 percent) requires (a) 
concentric contraction of visual field to 60 degrees, but not 
to 45 degrees, unilaterally; (b) concentric contraction of 
visual field to 45 degrees, but not to 30 degrees, 
unilaterally; (c) concentric contraction of visual field to 
30 degrees, but not to 15 degrees, unilaterally; (d) loss of 
nasal half of visual field, unilaterally; or (e) loss of 
temporal half of visual field, unilaterally.  Notes to 
Diagnostic Code 6080 indicate that the concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, NOTE 2 (1999).  It is further 
indicated that alternative ratings are to be employed when 
there is a ratable defect of visual acuity or a different 
impairment of the visual field in the other eye.  Id.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (1999).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (1999).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (1999).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (1999).  A compensable disability 
rating of 10 percent is warranted for impairment of central 
visual acuity in the following situations:  (1) when vision 
in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079 (1999).

Under Diagnostic Code 6090 for diplopia (double vision), 
ratings are based on the degree of diplopia and the 
equivalent visual acuity.  The ratings are applicable to only 
one eye.  38 C.F.R. § 4.84a, Diagnostic Code 6090, NOTE 2 
(1999).  A rating cannot be assigned for both diplopia and 
decreased visual acuity or field of vision in the same eye.  
Id.  When diplopia is present and there is also ratable 
impairment of visual acuity or field of vision of both eyes, 
the ratings for diplopia will be applied to the poorer eye 
while the better eye is rated according to the best corrected 
visual acuity or visual field.  Id.

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
Under Diagnostic Code 6016 for nystagmus, a single 10 percent 
disability rating is provided for central nystagmus.  

Although the medical evidence prior to May 1997 noted the 
presence of bilateral diplopia, none of that evidence 
provided the degree of the veteran's diplopia.  Although the 
medical evidence also noted impairment of visual fields, none 
of the evidence prior to May 1997 reported the exact degrees 
of impairment.  Therefore, there is no medical evidence from 
which the Board can ascertain the level of the veteran's 
disability in accordance with the rating criteria under 
Diagnostic Codes 6080 or 6090. 

Prior to May 1997, the veteran's visual acuity in the right 
eye ranged from 20/20 to 20/25, and his visual acuity in the 
left eye ranged from 20/25 to 20/40.  Even taking the worst 
visual acuity results shown prior to May 1997, a compensable 
rating could not have been assigned based on impairment of 
central visual acuity.  

Therefore, the Board concludes that a 10 percent disability 
rating was warranted from September 22, 1992, until May 30, 
1997, based on findings of bilateral nystagmus under 
Diagnostic Code 6016.  There is no reasonable doubt that can 
be resolved on this issue, since there is no medical evidence 
prior to May 1997 showing the degree of diplopia or 
impairment of field vision, or significantly decreased visual 
acuity, such that the Board could assign a higher rating.  
The 10 percent disability rating granted in this decision 
will be combined with the veteran's other disability ratings 
to arrive at his combined schedular evaluation.  See 
38 C.F.R. § 4.25 (1999).

3.  Neurological manifestations due to multiple sclerosis

The veteran was initially assigned a 40 percent disability 
rating for numbness, tingling, and paresthesia-type pains 
secondary to multiple sclerosis under Diagnostic Code 5025 
for fibromyalgia as of May 31, 1997.  However, the RO 
subsequently assigned separate evaluations for each of the 
veteran's arms and for his feet.  As of May 31, 1997, he was 
assigned a 30 percent disability rating for numbness, 
tingling, and paresthesia-type pains in the left arm 
secondary to multiple sclerosis; a 20 percent disability 
rating for numbness, tingling, and paresthesia-type pains in 
the right arm secondary to multiple sclerosis; and a 100 
percent disability rating for loss of use of both feet 
secondary to multiple sclerosis.

a.  Upper extremities

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120 (1999).  For 
diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (1999).  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
Id.

Under Diagnostic Code 8517 for impairment of the 
musculocutaneous nerve, a 10 percent disability rating is 
warranted for moderate incomplete paralysis of either the 
minor or major arm, and a 20 percent disability rating is 
warranted for severe incomplete paralysis of either the minor 
or major arm.  Complete paralysis of the musculocutaneous 
nerve is manifested by weakness, but not loss, of flexion of 
the elbow and supination of the forearm, and it warrants a 20 
percent disability rating for the minor arm and a 30 percent 
disability rating for the major arm.

None of the recent medical evidence has indicated whether the 
veteran is left or right-handed dominant.  However, when he 
underwent VA physical examinations in 1956 and 1973, shortly 
after separation from his periods of service, he reported 
that he was right-handed dominant.  Therefore, impairment of 
the right upper extremity is rated as the major arm, and 
impairment of the left upper extremity is rated as the minor 
arm.

i.  From September 1992

The Board concludes that the criteria for a 10 percent 
disability rating were met for each arm as of date of claim 
in September 1992.  At that time, the medical evidence showed 
complaints of numbness and shooting pain in the left arm, 
tingling in the right hand, and numbness of the right arm.  
There was also a slight tremor of the left upper extremity.  
The veteran had difficulty with coordination testing, more so 
on the left.  These findings were equivalent to a moderate 
level of impairment and therefore warranted a 10 percent 
disability rating for each arm.

The Board concludes that the veteran's level of impairment 
was not severe with respect to his upper extremities as of 
September 1992.  Strength and muscle tone were normal, and 
there was no medical evidence showing decreased sensation or 
reflexes.  He clearly retained functioning of his upper 
extremities, in that he was able to use a cane for assistance 
ambulating.  He at no time reported difficulty using either 
arm.  

Accordingly, the evidence supports assignment of a 10 percent 
disability rating for each arm from September 22, 1992.  The 
10 percent disability ratings granted in this decision will 
be combined with the veteran's other disability ratings to 
arrive at his combined schedular evaluation.  See 38 C.F.R. 
§ 4.25 (1999).

ii.  From April 1994

As of April 25, 1994, the veteran's level of disability due 
to impairment of his upper extremities increased.  As of that 
date, Dr. Palay indicated that the veteran had so much 
fatigue and incoordination of the upper extremities that he 
was unable to use a standard wheelchair.  Upon examination in 
July 1994, the veteran continued to have incoordination of 
the extremities.  

The veteran's level of disability due to impairment of his 
left upper extremity, in particular, continued to gradually 
increase.  A VA progress note in July 1996 showed impaired 
muscle strength in both upper extremities.  Upon VA physical 
examination in November 1996, he had essential tremor of the 
left arm and left upper extremity drift.  Although the 
veteran maintained good strength in the upper extremities, 
they were spastic, and he could not maintain his strength for 
any period of time.  

The medical evidence from April 1994 has shown findings 
equivalent to a severe level of disability for each upper 
extremity, and the evidence therefore warranted assignment of 
a 20 percent disability rating for each upper extremity.  The 
veteran's left upper extremity impairment is arguably worse 
than the right and could be considered equivalent to complete 
paralysis.  However, both severe incomplete paralysis and 
complete paralysis of the minor arm are assigned a 20 percent 
disability rating under Diagnostic Code 8517.  It is unclear 
how the RO arrived at the currently-assigned 30 percent 
rating for the left (minor) arm.

The Board considered assigning a 30 percent disability rating 
under Diagnostic Code 8517 for complete paralysis of the 
major (right) arm.  However, the criteria for this rating 
were not met prior to May 31, 1997.  As of that date, VA 
examination clearly showed increased disability, in that the 
veteran had significant functional limitations of both upper 
extremities.  Prior to that date, the medical evidence showed 
complaints and findings indicative of a severe level of 
disability, but not a complete level of disability, as 
discussed above.  

Accordingly, the evidence supports assignment of a 20 percent 
disability rating for each arm from April 25, 1994, the date 
the medical evidence showed an increase in disability, to May 
30, 1997.  The 20 percent disability ratings granted in this 
decision will be combined with the veteran's other disability 
ratings to arrive at his combined schedular evaluation.  See 
38 C.F.R. § 4.25 (1999).

b.  Lower extremities

From May 31, 1997, the veteran has been determined by the RO 
to have loss of use of both feet.  The Board must consider 
what level of disability of the lower extremities is shown 
from the date of service connection to May 30, 1997.

Loss of use of a foot, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  
38 C.F.R. § 4.63 (1999).  The determination will be made on 
the basis of the actual remaining function of the foot, 
whether the acts of balance and propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  Id.  Loss of use of a foot is evaluated as 40 
percent disabling under Diagnostic Code 5167, which rating 
also entitles the veteran to special monthly compensation.  
If there is not actual loss of use, the general criteria for 
rating residuals of multiple sclerosis require either 
reference to the appropriate bodily system under the rating 
schedule, or rating by comparison to the mild, moderate, 
severe, or complete paralysis of the peripheral nerves.  38 
C.F.R. § 4.124a (1999).  Accordingly, consideration is given 
to both peripheral nerve codes and muscle injury codes, as 
discussed below.

Since the veteran's claim in September 1992, the medical 
evidence has shown that he had disability from impairment of 
his lower extremities due to multiple sclerosis.  His 
symptoms have been gradually progressive, which leads the 
Board to consider different ratings according to the medical 
evidence indicating when an ascertainable or quantifiable 
worsening of the condition could be identified.

When the veteran filed his claim, there was medical evidence 
showing functional loss with respect to the lower 
extremities.  There were, however, no findings supporting a 
conclusion that he had loss of use of the feet as of 1992. 

While the veteran's use of both lower extremities has been 
clearly impaired since he filed his initial claim, it is also 
clear that his impairment did not rise to a level of actual 
loss of use of both feet prior to May 31, 1997.  The medical 
evidence has consistently shown that his impairment is 
primarily left-sided.  Since 1991, he has been falling to the 
left when walking.  In 1991, his physician recommended that 
he not perform any tasks requiring a degree of balance.  He 
then lost his job in 1992 after several falls due to balance 
difficulties.  Although he was able to ambulate even after he 
began using a wheelchair, there is evidence as of September 
1992 that he dragged his left leg and had decreased vibratory 
sensation of the big toe.  Strength and tone were normal, but 
heel to shin coordination was difficult, more so on the left 
than on the right.  Reflexes were present and normal.


Evaluation of the lower extremities requires consideration of 
a number of potentially applicable diagnostic codes.  Under 
the general provisions for rating neurological disorders, 
such as multiple sclerosis, complete or partial loss of use 
of one or more extremities, disturbances of gait, or tremors 
require reference to the appropriate bodily system of the 
schedule, while partial loss of use of one or more 
extremities from neurological lesions require rating by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. § 4.124a (1999).

On the veteran's VA examination to evaluate his multiple 
sclerosis in June 1997, the examiner noted that the veteran's 
numbness, tingling, and paresthesias were scattered 
throughout the body, not following the distribution of any 
particular nerves, which was typical for MS.  Accordingly, 
attempting to rate the neurological manifestations of the MS 
in the veteran's lower extremities by reference to the rating 
criteria for peripheral nerve paralysis would require some 
degree of analogous rating and some speculation on the part 
of the Board, as the veteran's neurological symptoms do not 
track particular nerves and are not strictly analogous to 
complete or partial paralysis of any nerve or group of 
nerves.  Consideration has been given to rating by comparison 
to the peripheral nerves affecting functions of the lower 
extremities, Diagnostic Codes 8520 et seq.  However, because 
the neurological manifestations cannot be attributed to 
specific nerves, and because rating by reference to the 
musculoskeletal codes is both permitted under the rating 
criteria and yields a more objective and less speculative 
basis on which to assign disability evaluations, the Board 
will rate the veteran's lower extremity disabilities under 
the musculoskeletal system.

In doing so, the Board makes reference to the diagnostic 
criteria applicable for muscle disabilities, although noting 
that the muscle codes are written with reference to injuries 
to muscle tissue because of wounds.  In this case, while 
there are no muscle injuries or wounds to evaluate, reference 
to the general criteria for evaluating disability affecting 
muscle function is more appropriate than reference to bone or 
joint disabilities, as the veteran's multiple sclerosis 
affects his strength, endurance, fatigability, coordination, 
and certainty of movement, all factors of muscle disability.  
See 38 C.F.R. § 4.56(c) (1999) (the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement).  While there are 
also numbness, tingling, and paresthesias associated with the 
multiple sclerosis, muscle injury ratings may not be combined 
with peripheral nerve paralysis rating for the same body part 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a).

Muscle disabilities are classified as slight, moderate, 
moderately severe, or severe, depending upon the 
manifestations and severity of the signs and symptoms of 
disability.  A slight disability is characterized by no 
impairment of function.  A moderate disability is 
characterized by a record of consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
with some loss of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  A 
moderately severe disability is characterized by consistent 
complaints of the cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  The objective findings include 
positive signs of impairment of strength and endurance 
compared with the sound side.  A severe disability of the 
muscles includes a consistent complaint of the cardinal signs 
and symptoms of muscle disability, worse than those required 
for moderately severe disability, with objective findings of 
severe impairment of strength, endurance, or coordinated 
movements compared with the sound side.  Atrophy that is 
visible or measurable is also a sign of severe disability.  
38 C.F.R. § 4.56(d) (1999).

With respect to the veteran's lower extremities, the Board 
refers to Diagnostic Code 5310, muscle group X, which affects 
the movements of the forefoot and toes and propulsion thrust 
in walking.  This diagnostic code provides, for plantar 
functions, a noncompensable evaluation for slight disability, 
a 10 percent evaluation for moderate disability, a 20 percent 
evaluation for moderately severe disability, and a 30 percent 
evaluation for severe disability.  (Diagnostic Codes 5311 
[Group XI] and 5312 [Group XII] both provide the same 
disability evaluations for the same levels of disability.)  
Because these ratings are by analogy rather than by direct 
application, the Board applies only one of these potentially 
applicable Diagnostic Codes, in order to avoid compensating 
the same disability more than once.  See 38 C.F.R. § 4.14 
(1999).

In August 1992, the veteran's private physician noted that 
the veteran had full strength, but he had increasing loss of 
coordination (ataxia) on the left, and the veteran tended to 
lose his balance and fall to the left.  He had some decreased 
sensation.  He had no ankle jerks.  In a form completed for 
the veteran's long term disability claim, the veteran's 
doctor noted that the veteran's physical limitations at that 
time were climbing, stooping, and walking.  The doctor 
classified the veteran's functional capacity as severely 
limited.  This description applied to the veteran's overall 
level of disability attributable to multiple sclerosis, and 
not to one particular extremity or manifestation of the 
multiple sclerosis.  However, when seen in the light of the 
other evidence as to the veteran's difficulty maintaining his 
balance and coordination, this leads the Board to conclude 
that the disability of his left lower extremity, as of the 
date service connection was granted in September 1992, could 
reasonably be classified as a moderately severe muscle 
disability, warranting a 20 percent evaluation under 
Diagnostic Code 5310.  However, the signs of disability do 
not approximate a severe disability, as the veteran still had 
full strength, no atrophy, and was able to ambulate.  

With respect to the right lower extremity, the medical 
evidence is that the veteran did not experience the same 
level of disability as with the left.  In September 1992, he 
had some numbness of the right foot, mild decreased sensation 
to vibration in the big toe, and difficulty with coordination 
of heel to shin, greater on the left than the right.  While 
some of the veteran's difficulties with his right lower 
extremity have been attributed medically to his lumbar 
degenerative disc disease, his lack of coordination and 
difficulty with tandem walk seem more appropriately 
associated with his multiple sclerosis.  The disability of 
the right lower extremity being less than that of the left, 
the Board finds that the criteria for a moderate disability 
of the muscles of the right lower extremity are met from the 
initial grant of service connection in September 1992, and 
that a 10 percent evaluation for the right lower extremity 
would be appropriate at that time.

In July 1993, the veteran was using a cane to ambulate 90 
percent of the time.  In September 1993, the veteran's 
symptoms were fatigue, ataxic gait, and weakness and 
incoordination of the extremities, left worse than right.  It 
appears that the veteran's symptoms and signs of muscular 
disability had progressed, but that they did not yet 
approximate the next higher level of disability for either 
lower extremity.  He was still able to ambulate, although he 
apparently used a cane most of the time.

However, by April 1994, his doctor indicated that the 
veteran's ataxia limited his ability to ambulate, that he had 
prominent symptoms of fatigue, and that he used a wheelchair 
intermittently.  Also, in July 1994, his doctor reported 
spastic jerking of the legs in addition to incoordination.  
Accordingly, as of April 25, 1994, the date of Dr. Paley's 
letter, the veteran's lower extremities had progressed to the 
next level of disability.  In other words, his left lower 
extremity more closely approximated a severe level of muscle 
disability, warranting a 30 percent evaluation as of that 
date, and his right lower extremity more closely approximated 
a moderately severe level of disability, warranting a 20 
percent evaluation as of that date.

In January 1995, he could still ambulate while at home, 
generally with assistance holding onto furniture or using a 
cane.  Outside the home, he used a wheelchair.  By May 1995, 
he could no longer drive, although the medical evidence is 
unclear whether this was attributable to visual problems or 
extremity weakness or incoordination.

In February 1996, he continued to have lower extremity 
incoordination, but he could still walk 150 feet with 
intervals of rest, and muscle strength in the lower 
extremities was 3/5.  In July 1996, the veteran still had 
strength of 3/5 for the lower extremities and ambulated in 
the home with a cane, using a wheelchair outside.  In 
November 1996, he had no specific complaints of numbness, and 
strength was 4/4 bilaterally, with some mild give away 
weakness.  An orthopedic examiner indicated the veteran could 
not maintain muscle contractions in the lower extremities for 
any period of time.  Coordination was slow, but intact 
bilaterally.  He had loss of Achilles reflex.

Muscle testing in September 1996 continued to show bilateral 
lower extremity strength of, primarily, 3+/5 for all 
movements tested, with some higher readings.  Accordingly, 
the Board finds no basis to award a rating higher than 30 
percent for the left lower extremity and 20 percent for the 
right lower extremity prior to May 31, 1997.  There is no 
evidence that the veteran had actual loss of use of the feet 
prior to that time.

In assigning these ratings, the Board has resolved any 
reasonable doubt regarding the veteran's level of disability 
in his favor.

4.  Urinary manifestations due to multiple sclerosis

The veteran was assigned a 20 percent disability rating for 
urinary incontinence secondary to multiple sclerosis under 
Diagnostic Code 7517 as of May 31, 1997.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1992), including the rating criteria for evaluating 
genitourinary disorders.  See 59 Fed. Reg. 2523 through 2529 
(January 18, 1994).  This amendment was effective 
February 17, 1994.  As discussed above, the Board must 
evaluate the veteran's claim for a higher rating from 
February 17, 1994, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  For 
any date prior to February 17, 1994, the Board cannot apply 
the revised regulations.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991).

The RO only considered the new regulations in the August 1997 
rating decision that assigned a separate rating for the 
veteran's urinary symptoms, and the August 1997 SOC failed to 
include the old rating criteria.  Therefore, the veteran and 
his representative were not given notice of the old 
regulations and did not have an opportunity to submit 
evidence and argument related to the old regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  However, a remand 
is not necessary in this case because this decision is 
favorable to the veteran and no prejudice results to him by 
the Board's consideration of the old rating criteria.

Diagnostic Code 7517 pertains to injury of the bladder.  
Under the old rating criteria, this condition was rated 
analogous to cystitis.  38 C.F.R. § 4.115a (1993).  Under the 
criteria in effect prior to February 17, 1994, a 10 percent 
evaluation was warranted for moderate chronic cystitis with 
pyuria and diurnal and nocturnal frequency.  A 20 percent 
evaluation required moderately severe cystitis with diurnal 
and nocturnal frequency with pain and tenesmus.  A 40 percent 
evaluation required severe cystitis with urination at 
intervals of one hour or less and a contracted bladder.  A 60 
percent evaluation was appropriate when there was 
incontinence requiring the constant wearing of an appliance.  
38 C.F.R. § 4.115a, Diagnostic Code 7512 (1993).

Under the new rating criteria, injury to the bladder is rated 
based on voiding dysfunction.  Voiding dysfunction is rated 
on the basis of the particular condition involved such as 
urine leakage or frequency or obstructed voiding.  

A 20 percent disability rating is provided for continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence that requires the 
wearing of absorbent materials that must be changed less than 
two times per day.  A 40 percent disability rating is 
warranted when the absorbent materials must be changed 2-4 
times per day.  A 60 percent disability rating is warranted 
when the absorbent materials must be changed more than four 
times per day or the use of an appliance is required.  
38 C.F.R. § 4.115a (1999).

A 10 percent disability rating is warranted for urinary 
frequency where the daytime voiding interval is between two 
and three hours, or where the claimant awakens to void two 
times a night.  A 20 percent evaluation requires a daytime 
voiding interval between one and two hours, or awakening to 
void three to four times a night.  A 40 percent evaluation 
requires a daytime voiding interval of less than one hour, or 
awakening to void five or more times a night.  38 C.F.R. 
§ 4.115a (1999).  

A 10 percent evaluation for obstructed voiding requires 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (a) post void residuals 
greater than 150 cubic centimeters; (b) uroflowmetry showing 
a markedly diminished peak flow rate (less than 10 cubic 
centimeters per second); (c) recurrent urinary tract 
infections secondary to obstruction; and/or (d) stricture 
disease requiring periodic dilatation every two to three 
months.  A 30 percent evaluation is provided for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a (1999).

Prior to May 1997, the veteran's complaints were of frequency 
and urgency of urination, occasional episodes of fecal 
incontinence, and occasional urinary incontinence.  He did 
not complain of pyuria (pus in the urine).  There were no 
objective findings regarding the level of his disability due 
to these symptoms.  However, resolving any reasonable doubt 
in the veteran's favor, his complaints would warrant a 10 
percent disability rating under the old rating criteria for a 
moderate level of disability due to cystitis or under the new 
rating criteria for urinary frequency with daytime voiding 
interval between 2-3 hours or awakening to void two times per 
night.  

The Board considered assigning the veteran a rating higher 
than 10 percent under the old and new rating criteria.  
However, the veteran has at no time stated that his urinary 
and/or bowel incontinence has been so severe that it required 
use of absorbent materials.  He has never complained of 
tenesmus (painful spasming of sphincter with urgent desire to 
evacuate bowel or bladder).  See Stedman's at 1770.  There 
have been no objective findings of contracted bladder, pain 
with urination, or any obstructive symptomatology.  
Therefore, the preponderance of the evidence is against 
assignment of a disability rating higher than 10 percent 
prior to May 1997.
 
In this case, neither rating criteria are more favorable to 
the veteran's claim, and the criteria for a 10 percent 
disability rating for urinary symptoms due to multiple 
sclerosis were met as of September 22, 1992.  Since the 
medical evidence showed these symptoms prior to and from the 
veteran's original claim for compensation, the 10 percent 
disability rating is assigned date of receipt of claim.  The 
10 percent disability rating granted in this decision will be 
combined with the veteran's other disability ratings to 
arrive at his combined schedular evaluation.  See 38 C.F.R. 
§ 4.25 (1999).

5.  Combined schedular evaluations

The veteran's service-connected disorders, including the 
separate evaluations for his multiple sclerosis, are 
evaluated under the Combined Ratings Table set forth at 38 
C.F.R. § 4.25.  See 38 U.S.C.A. §§ 1155 and 1157 (West 1991).  
Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.  38 C.F.R. § 4.25 (1999).

The combined value of the service-connected disabilities is 
then converted to the nearest number divisible by 10, and 
combined values ending in 5 are adjusted upward.  If there 
are more than two disabilities, the disabilities will be 
arranged in the exact order of their severity, and the 
combined value for the first two will be found as for two 
disabilities.  The combined value will be combined with the 
degree of the third disability (in order of severity), and so 
on.  38 C.F.R. § 4.25(a) (1999).

Except as otherwise provided in the rating schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, or cerebrovascular accident, 
are to be rated separately as are all other disabling 
conditions, if any.  All disabilities are then to be 
combined.  The conversion to the nearest degree divisible by 
10 will be done only once per rating decision, will follow 
the combining of all disabilities, and will be the last 
procedure in determining the combined degree of disability.  
38 C.F.R. § 4.25(b) (1999).

However, when a partial disability results from disease or 
injury of both arms, or of both legs, or of paired skeletal 
muscles, the ratings for the disabilities of the right and 
left sides will be combined as usual, and 10 percent of this 
value will be added (i.e., not combined) before proceeding 
with further combinations, or converting to the degree of 
disability.  38 C.F.R. § 4.26 (1999).  The bilateral factor 
will be applied to such bilateral disabilities before other 
combinations are carried out, and the rating for such 
disabilities including the bilateral factor will be treated 
as one disability for the purpose of arranging in order of 
severity and for all further combinations.  The correct 
procedure when applying the bilateral factor to disabilities 
affecting both upper extremities and both lower extremities 
is to combine the ratings of the disabilities affecting the 
four extremities in the order of their individual severity 
and apply the bilateral factor by adding, not combining, 10 
percent of the combined value thus obtained.  38 C.F.R. 
§ 4.26(b) (1999).

As of September 22, 1992, pursuant to the evaluations granted 
in this decision, the veteran's service-connected 
disabilities consisted of:  numbness, tingling, and 
paresthesia-type pains of all four extremities, secondary to 
multiple sclerosis, evaluated at 20 percent (left leg), 10 
percent (right leg), 10 percent (left arm), 10 percent (right 
arm); musculoskeletal low back pain with degenerative 
changes, evaluated as 20 percent disabling; depression 
secondary to multiple sclerosis, evaluated as 10 percent 
disabling; abnormal visual evoked potentials to include 
bilateral diplopia and bilateral nystagmus secondary to 
multiple sclerosis, evaluated as 10 percent disabling; 
urinary incontinence secondary to multiple sclerosis, 
evaluated as 10 percent disabling; traumatic arthritis, 
postoperative residuals of right knee injury, evaluated as 
zero percent disabling; and bilateral high frequency hearing 
loss, evaluated as zero percent disabling.  In the discussion 
that follows, the Board will not further list the conditions 
evaluated as non-compensable, as they are not on appeal and 
do not affect the total evaluation.

All four extremities are evaluated, so they must be combined 
to determine the bilateral factor.  Combining the four 
extremities results in an evaluation of 46 percent, which 
includes the bilateral factor.  The order of severity of the 
veteran's compensable service-connected disabilities as of 
September 22, 1992, was therefore 46 percent (all 
extremities), 20 percent (back), 10 percent (depression), 10 
percent (vision), and 10 percent (urinary incontinence).  
Forty-six percent combined with 20 percent equals 57 percent 
under the Combined Ratings Table.  Fifty-seven percent 
combined with 10 percent equals 61 percent.  Sixty-one 
percent combined with 10 percent equals 65 percent.  Sixty-
five percent combined with 10 percent equals 69 percent.  
This combined value, converted to the nearest degree 
divisible by 10, yields a combined schedular rating of 70 
percent effective as of September 22, 1992. 

As of April 25, 1994, pursuant to the evaluations granted in 
this decision, the veteran's upper extremity disorders were 
each assigned a 20 percent disability rating.  The left lower 
extremity was 30 percent, and the right lower extremity was 
20 percent.  The four extremities combined to an evaluation 
of 70 percent, including the bilateral factor.  The order of 
severity of the veteran's compensable service-connected 
disabilities as of April 25, 1994, was therefore 70 percent 
(all extremities), 20 percent (back), 10 percent 
(depression), 10 percent (vision), and 10 percent (urinary 
incontinence).  Seventy percent combined with 20 percent 
under the Combined Ratings Table equals 76 percent.  Seventy-
six percent combined with 10 percent equals 78 percent.  
Seventy-eight percent combined with 10 percent equals 80 
percent.  Eighty percent combined with 10 percent equals 82 
percent.  This combined value, converted to the nearest 
degree divisible by 10, yields a combined schedular rating of 
80 percent effective as of April 25, 1994.

As of November 11, 1994, pursuant to the evaluations granted 
in this decision, the veteran's psychiatric manifestations of 
multiple sclerosis were assigned a 30 percent disability 
rating.  The order of severity of the veteran's compensable 
service-connected disabilities as of November 11, 1994, was 
therefore 70 percent (all extremities), 30 percent 
(depression), 20 percent (back), 10 percent (vision), and 10 
percent (urinary incontinence).  Seventy percent combined 
with 30 percent equals 79 percent under the Combined Ratings 
Table.  Seventy-nine percent combined with 20 percent equals 
83 percent.  Eighty-three percent combined with 10 percent 
equals 85 percent.  Eighty-five percent combined with 10 
percent equals 87 percent.  This combined value, converted to 
the nearest degree divisible by 10, yields a combined rating 
of 90 percent. 

As of November 16, 1996, the RO assigned a 60 percent 
evaluation for the veteran's back condition.  The order of 
severity of the veteran's compensable service-connected 
disabilities as of November 16, 1996, was therefore 70 
percent (all extremities), 60 percent (back), 30 percent 
(depression), 10 percent (vision), and 10 percent (urinary 
incontinence).  The combined evaluation of these service 
connected disabilities was 94 percent, which is rounded to 
the combined rating of 90 percent.


B.  Earlier effective date for combined schedular
evaluation of 100 percent

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for an increase "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
The implementing regulations clarify this to mean that the 
effective date of an evaluation and an award of compensation 
based on (a) an award of disability compensation will be date 
of receipt of claim or date entitlement arose, whichever is 
later, and (b) an award of increased disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred or date 
of claim.  38 C.F.R. §§ 3.400(b)(2)(i) and (o) (1999).  

The various assigned disability ratings for the veteran's 
service-connected disabilities, including those granted in 
this decision, are discussed above and will not be repeated 
here.  In support of his claim for an earlier effective date, 
the veteran has argued that the RO failed to assign the 
proper ratings for his service-connected disabilities and 
that the medical evidence supported assignment of a combined 
schedular evaluation of 100 percent as of September 1992.  

However, as discussed in detail above, the Board has 
thoroughly evaluated all the medical evidence of record prior 
to May 1997 and has determined that a combined schedular 
evaluation of 100 percent was not warranted.  When initial 
ratings are assigned to a service-connected disability, 
separate ratings can be assigned for separate periods of time 
based on the facts.  See Fenderson, 12 Vet. App. at 126-27.  
This is exactly what the RO and the Board have done in this 
case in evaluating the veteran's disability due to multiple 
sclerosis.  The facts show that the veteran's multiple 
sclerosis has gradually progressed since he filed his claim 
in 1992, and the medical evidence shows progression of 
disability throughout the course of this appeal.  It is 
appropriate that he be assigned separate ratings for separate 
periods of time to reflect the severity of his multiple 
sclerosis.  With respect to his other compensable service-
connected disability (his back disorder), the Board has 
determined in a separate decision that the facts did not show 
entitlement to a higher rating prior to the full grant of the 
benefits by the RO as of November 16, 1996.  

As of May 31, 1997, the RO granted higher disability ratings 
for the veteran's manifestations of multiple sclerosis, 
resulting in a combined schedular evaluation of 100 percent.  
The assigned effective date of May 31, 1997, was the date of 
VA physical examinations and the date as of which the medical 
evidence showed an ascertainable increase in disability due 
to multiple sclerosis.  Thus, the Board concludes that an 
effective date earlier than May 31, 1997, is not warranted in 
this case under VA regulations governing effective dates.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§§ 3.400(b)(2)(i) and (o) (1999).

C.  Earlier effective date for special monthly compensation
based on aid and attendance

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).  In a March 1997 
statement, the veteran indicated that his wife was his 
caregiver, and he discussed the services she performed for 
him on a daily basis.  Although the veteran did not expressly 
request aid and attendance benefits, the RO scheduled a VA 
aid and attendance examination based on these statements.  
That examination, conducted on June 11, 1997, established the 
fact that the veteran required the assistance of another 
person due to the severity of his disability from multiple 
sclerosis.

The veteran had undergone other VA examinations on May 31, 
1997 (visual and psychiatric), and, as discussed above, he 
was assigned a combined schedular evaluation of 100 percent 
as of May 31, 1997.  The grant of aid and attendance benefits 
was also as of May 31, 1997.

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
as to be in need of the regular aid and attendance of another 
person under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. § 3.350(b)(3) 
(1999).  The special monthly compensation provided by 38 
U.S.C. 1114(s) is payable where the veteran has a single 
service-connected disability rated as 100 percent and: 
(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i)(2) (1999).

As of May 31, 1997, the veteran was assigned a 100 percent 
disability rating for loss of use of both feet.  In 
connection with the 60 percent disability rating assigned for 
his back condition, he met the basic criteria for an award of 
special monthly compensation.  It was only upon assignment of 
the 100 percent disability rating for loss of use of both 
feet that the veteran qualified for consideration of an award 
of special monthly compensation.  The RO and the Board have 
determined that he was not entitled to a 100 percent 
disability rating for any of his service-connected 
disabilities prior to May 31, 1997.  

Except as provided in 38 C.F.R. § 3.400(o)(2), as discussed 
above, an award of special monthly compensation will be 
effective date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.401(a)(1) (1999).  In this 
case, entitlement did not arise until the veteran was awarded 
higher disability ratings by the RO as of May 31, 1997, and 
the medical evidence showed the veteran's actual need for the 
assistance of another person.  Thus, the Board concludes that 
an effective date earlier than May 31, 1997, is not warranted 
in this case under VA regulations governing effective dates.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o) 
and 3.401(a)(1) (1999).


ORDER

Entitlement to a 10 percent disability rating, and no higher, 
for depression secondary to multiple sclerosis is granted 
from September 22, 1992, to November 10, 1994, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a 30 percent disability rating, and no higher, 
for depression secondary to multiple sclerosis is granted 
from November 11, 1994, to May 30, 1997, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a 10 percent disability rating, and no higher, 
for abnormal visual evoked potentials to include bilateral 
diplopia and bilateral nystagmus secondary to multiple 
sclerosis is granted from September 22, 1992, to May 30, 
1997, subject to the governing regulations pertaining to the 
payment of monetary benefits.

Entitlement to a 10 percent disability rating, and no higher, 
for numbness, tingling, and paresthesia-type pains, left arm, 
secondary to multiple sclerosis is granted from September 22, 
1992, to April 24, 1994, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Entitlement to a 10 percent disability rating, and no higher, 
for numbness, tingling, and paresthesia-type pains, right 
arm, secondary to multiple sclerosis is granted from 
September 22, 1992, to April 24, 1994, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a 20 percent disability rating, and no higher, 
for numbness, tingling, and paresthesia-type pains, left arm, 
secondary to multiple sclerosis is granted from April 25, 
1994, to May 30, 1997, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Entitlement to a 20 percent disability rating, and no higher, 
for numbness, tingling, and paresthesia-type pains, right 
arm, secondary to multiple sclerosis is granted from 
April 25, 1994, to May 30, 1997, subject to the governing 
regulations pertaining to the payment of monetary benefits.

Entitlement to a 20 percent disability rating, and no higher, 
for numbness, tingling, and paresthesia-type pain of the left 
lower extremity secondary to multiple sclerosis is granted 
from September 22, 1992, to April 24, 1994, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a 10 percent disability rating, and no higher, 
for numbness, tingling, and paresthesia-type pain of the 
right lower extremity secondary to multiple sclerosis is 
granted from September 22, 1992, to April 24, 1994, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.

Entitlement to a 30 percent disability rating, and no higher, 
for numbness, tingling, and paresthesia-type pain of the left 
lower extremity secondary to multiple sclerosis is granted 
from April 25, 1994, to May 30, 1997, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a 20 percent disability rating, and no higher, 
for numbness, tingling, and paresthesia-type pain of the 
right lower extremity secondary to multiple sclerosis is 
granted from April 25, 1994, to May 30, 1997, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a 10 percent disability rating, and no higher, 
for urinary incontinence secondary to multiple sclerosis is 
granted from September 22, 1992, to May 30, 1997, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.

Entitlement to an effective date earlier than May 31, 1997, 
for a combined schedular evaluation of 100 percent is denied.

Entitlement to an effective date earlier than May 31, 1997, 
for the award of special monthly compensation based on the 
need for aid and attendance is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

